IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-50,358-02


                       EX PARTE JOHN GABRIEL CAPE, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 2017CR12157-W1 IN THE 226TH DISTRICT COURT
                            FROM BEXAR COUNTY


       Per curiam. YEARY , J., filed a dissenting opinion.

                                           OPINION

       Applicant pleaded no contest to one count of possession of a controlled substance, and was

sentenced to ten years’ imprisonment. He did not appeal his conviction. Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC . art. 11.07.

       Applicant and two co-defendants were arrested after law enforcement executed a search

warrant at a residence where Applicant lived and drugs were found. The search was based on

information supplied by a confidential informant. Applicant and his co-defendants maintained that the

person who they believed to be the confidential informant planted the drugs just before the search.

Just before law enforcement arrived, an individual came to the house with his child. He asked to use
                                                                                                    2

the restroom and left a short time later. During the search that law enforcement conducted later that

day, a large quantity of narcotics was discovered in a loose board in the bathroom as well as outside

on the front porch. Smaller quantities of drugs and paraphernalia were also found around the house

and in one co-defendant's purse.

        Approximately two years after Applicant pleaded no contest to the charges, the State learned

that the confidential informant who provided the information relied on for a search warrant in this

case is unreliable and planted evidence in a house in an unrelated case. The State promptly disclosed

this fact to Applicant.

        Applicant now contends that the State committed a Brady violation, that he was denied due

process because the State relied on false evidence, that his plea was involuntary, and that he is

actually innocent. This Court remanded this matter to the trial court to obtain findings of fact and

conclusions of law addressing Applicant’s actual innocence claim. Specifically, this Court asked for

findings as to whether Applicant possessed quantities of methamphetamine that were not part of the

drugs allegedly planted by the confidential informant in this case, and if so, whether Applicant

committed a lesser-included offense of the charges set out in the indictment and whether he has

established that he is actually innocent. See State v. Wilson, 324 S.W.3d 595, 598 (Tex. Crim. App.

2010) ("We hold that the term ‘actual innocence' shall apply, in Texas state cases, only in

circumstances in which an accused did not, in fact, commit the charged offense or any of the

lesser-included offenses.").

        The trial court held a habeas hearing at which it heard arguments from the parties. As it did

before remand, the trial court recommends that relief be granted on the basis of actual innocence,

because but for the false information provided by the confidential informant, the State would not have
                                                                                                      3

been able to conduct a valid search, and would not have brought any charges at all. We disagree.

Although the “newly-discovered” evidence does cast doubt on the validity of the search warrant, and

does support Applicant’s claim that the confidential informant planted the drugs that were found in

the bathroom and in a bank bag found outside the house, Applicant has not demonstrated that he did

not commit a lesser-included offense by possessing the drugs not alleged to have been planted by the

confidential informant. Therefore, he does not qualify for relief on the basis of actual innocence.

       Nor has Applicant demonstrated that the State committed a Brady violation, because the State

disclosed the information about the unreliability of the confidential informant to Applicant as soon

as it came to light, which was after his plea. Applicant has not demonstrated that his conviction was

based on false testimony, because he pleaded no contest to the charges, and the State did not present

testimony from the confidential informant.

       However, the trial court’s recommendation to grant relief on the basis of an involuntary plea

is supported by the record. If Applicant had been aware that the information provided by the

confidential informant used to obtain the search warrant that led to the discovery of the drugs was

unreliable, it is likely that he would not have pleaded no contest to the charges, but would have

challenged the validity of the search. Such a challenge would likely have been successful, and would

likely have led to a dismissal of the charges.

       Relief is granted. Brady v. United States, 397 U.S. 742 (1970). The judgment in cause

number 2017CR12157 in the 226th District Court of Bexar County is set aside, and Applicant is

remanded to the custody of the Sheriff of Bexar County to answer the charges as set out in the

indictment. The trial court shall issue any necessary bench warrant within ten days from the date of

this Court’s mandate.
                                                                                                  4

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: June 30, 2021
Do not publish